Title: From Alexander Hamilton to James Wilkinson, 1 May 1800
From: Hamilton, Alexander
To: Wilkinson, James


          
            Sir,
            NY. May 1st. 1800
          
          I have received from Col. Hamtramck a copy of a letter to you of the ninth of April relative to Captain Edward Miller—I have written on the subject to the S of War, and as soon as I receive an answer, shall make to you a further communication.
          Col. Hamtramck has sent a monthly return of the brigade addressed to me. The General Order of the 29th. of May 1799 requires all returns of this kind to be addressed to the A General
          G Wilkinson
        